Case 5:19-cv-00038-LGW-BWC Document 54 Filed 03/10/21 Page 1of1

AO 450 (GAS Rev 09/20) Judgment in a Civil Case

 

United States District Court
Southern District of Georgia

SHAMPOIRE ORANGE,

Plaintiff,
JUDGMENT IN A CIVIL CASE

V. case NuMBER: © Y>!9-38

GARY SIMMONS, et al.,

Defendants.

oO Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

V1 Decision by Court. This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of the Court entered this 9th day of March 2021, the Magistrate
Judge's Report and Recommendation is ADOPTED as the Order of the Court. Therefore,
Defendants' motion to dismiss Plaintiff's amended complaint is GRANTED, and Plaintiff is

DENIED in forma pauperis status on appeal. This case stands CLOSED.

Approved by:

 

D STATES DISTRCT CO
SOUTHERN DISTRICT OF GEORGIA

 

 

Nah 9,22) John E. Triplett, Acting Clerk
Date i Clerk

lace eon

(By) Deputy Cle}k 7

GAS Rev 10/2020
